PER CURIAM. We reverse the order dismissing the information based upon the ostensible, permanent incompetency of the defendant because the order was premature. Fla. R. Crim. P. 3.213(a)(1); State v. Carey, 212 So.3d 448 (Fla. 3d DGA 2017) (dismissal premature until lapse of five years after determination of incompetency).- We reject Appellee’s contention that dismissal was proper pursuant to Florida Rule of Criminal Procedure 3.213(a)(2). The record does not support the assertion that Appellee met the statutory definition of “intellectual disability.” REVERSED AND REMANDED. TORPY, WALLIS and LAMBERT, JJ.,' concur.